             Case 2:20-cr-00119-RSL Document 33 Filed 10/29/20 Page 1 of 1




 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8
 9    UNITED STATES OF AMERICA,                               Case No. CR20-119

10                          Plaintiff,                        ORDER OVERRULING
11                     v.                                     DEFENDANT’S OBJECTION
                                                              TO ORDER DENYING
12    LEO DICKERSON,                                          REQEUEST TO REOPEN
13                          Defendant.                        DETENTION ORDER

14
15         This matter comes before the Court on defendant’s “Objection to Order Denying Request
16 to Reopen Detention Order.” Dkt. #31. The Court has reviewed the Order of the Honorable
17 Mary Alice Theiler, United States Magistrate Judge (Dkt. #28), defendant’s objection (Dkt.
18 #31), the government’s response (Dkt. #32), and the remainder of the record. Finding no part of
19 Judge Theiler’s Order “contrary to law or clearly erroneous” such that it should be modified or
20 set aside, Fed. R. Crim. P. 59(a), the Court overrules defendant’s objection.
21         IT IS SO ORDERED.
22
           DATED this 29th day of October, 2020.
23
24                                                   A
                                                     Robert S. Lasnik
25
                                                     United States District Judge
26
27
28
     ORDER OVERRULING DEFENDANT’S OBJECTION
     TO ORDER DENYING REQUEST TO REOPEN DETENTION ORDER - 1
